Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Safety Cutting Member with Actuator Guard.
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation reading “17, The cutting device of claim 14, wherein the housing comprises two injection molded parts that when assembled form the cavity.” should read: “17[[,]]. The cutting device of claim 14, wherein the housing comprises two injection molded parts that when assembled form the cavity.”.  
Claim 1 is objected to because of the following informalities:  The limitation reading “a protective cover that extends posterior to the posterior activation mechanism and laterally to cover a portion of the rear engagement surface, wherein the portion of the cover that extends laterally and posterior further comprises at least one lateral extension” should read: “a protective cover that extends posterior to the posterior activation mechanism and laterally to cover a portion of the rear engagement surface, wherein the portion of the cover that extends laterally to cover a portion of the rear engagement surface and posterior to the posterior activation mechanism further comprises at least one lateral extension”.  
Claim 4 is objected to because of the following informalities:  The limitation reading “the portion of the cover that extends laterally and posterior further comprises at least two lateral extensions” should read: “the portion of the cover that extends laterally to cover a portion of the rear engagement surface and posterior to the posterior activation mechanism further comprises at least two lateral extensions”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “biasing member” in Claims 1 and 14. 
the ”release mechanism” in claims 1, 11-12, and 14.
With regard to the term “biasing member”, in claims 1-2, 5-6, and 7:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “biasing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “biasing” preceding the generic placeholder describes the function, not the structure, of the biasing member.
With regard to the term “release mechanism”, in claims 1-2, 5-6, and 7:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “release”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “release” preceding the generic placeholder describes the function, not the structure, of the release mechanism.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20120073143, Honda in view of USPN 1701771, Di Stefano.
Regarding Claim 1, Honda discloses a safety cutting device comprising: an elongate housing 21 defining a sheath (interior portion of the housing) having an anterior opening 28 and a posterior opening (rear opening of part 22) forming a cavity (portion of housing which receives part 15) configured to receive a slidable insert (47, 44 and 15);
a cutting blade 41 coupled to the slidable insert (fig 2), wherein: the slidable insert is positioned within the cavity (fig 1); and
the slidable insert is moveable within the housing between a safe position in which the blade is covered by the sheath (par 0066) and an exposed position in which the blade is extended through the anterior opening and exposed for cutting (par 0066); 
a posterior activation mechanism 44 coupled to the slidable insert (fig 1-4), wherein: the posterior activation mechanism extends through the posterior opening (fig 1) and provides access for moving the slidable insert from the safe position to the exposed position (par 0066-0067); 
the posterior activation mechanism includes a longitudinal post (76); 
and the posterior activation mechanism includes a rear engagement surface (rearmost surface of part 74); 
a protective cover 25 that extends posterior to the posterior activation mechanism and laterally to cover a portion of the rear engagement surface (fig 1), wherein the portion of the cover that extends laterally and posterior further comprises at least one lateral extension 31;
a latch mechanism 87 operable to lock the slidable insert in the exposed position (par 0066); and a release mechanism 47 configured to unlock the latch mechanism (par 0067).
Regarding Claim 2, in Honda the rear engagement surface is a rearward facing engagement surface (fig 1).
Regarding Claim 3, in Honda the device further comprises a slot (slot formed between parts 46 and 43) formed in the sheath, wherein the slot is configured to cut a suture passed therethrough when the slidable insert is in the safe position (since the slot is capable of allowing a suture to enter therethrough, which suture would be cut by the blade 11).
Regarding Claim 4, in Honda the portion of the cover that extends laterally and posterior further comprises at least two lateral extensions (32 and 31).
Regarding Claim 5, in Honda the at least two lateral extensions are spaced apart and each is adjacent to a first side and a second side of the rear engagement surface (fig 2).
Regarding Claim 6, in Honda, wherein the at least one lateral extension extends downwardly from a lower surface of the protective cover (annotated fig. 2).

    PNG
    media_image1.png
    583
    553
    media_image1.png
    Greyscale

Regarding claim 7, in Honda the at least two lateral extensions extend at a downward angle with respect to the lower surface of the protective cover (see annotated fig 2 below).

    PNG
    media_image2.png
    508
    518
    media_image2.png
    Greyscale

Regarding Claim 8, in Honda the rearward facing engagement surface is angled toward the posterior opening (see annotated fig 1 below).

    PNG
    media_image3.png
    532
    656
    media_image3.png
    Greyscale

Regarding Claim 9, in Honda the at least one lateral extension 31 acts as a stop for the posterior activation mechanism (as far as it protrudes into groove 30).
Regarding Claim 11, in Honda the release mechanism is positioned on an anterior portion of the housing (fig 1 and fig 2).
Regarding Claim 12, in Honda the release mechanism is positioned on a top side of the housing (since the portion at which the part is positioned may be considered a top of the housing depending on how the tool is held/oriented).
Regarding Claim 14, Honda discloses a safety cutting device comprising an elongate housing 21 defining a sheath (interior portion of the housing) having an anterior opening 28 and a posterior opening (rear opening of part 22) forming a cavity configured to receive a slidable insert (44, 42, and 43); 
a cutting blade 41 coupled to the slidable insert (fig 1), wherein: 
the slidable insert is positioned within the cavity (fig 1); and
 the slidable insert is moveable within the housing between a safe position in which the blade is covered by the sheath and an exposed position in which the blade is extended through the anterior opening and exposed for cutting (par 0066-0070); 
a posterior activation mechanism 74 coupled to the slidable insert (fig 1), wherein:
the posterior activation mechanism extends through the posterior opening (comparing fig 1 to fig 6, the rear of the slider 15 extends past the part 44 in the rear direction, and thus extends past and through the opening 22 at the rear of housing 21) and provides access for moving the slidable insert from the safe position to the exposed position (par 0066); and
a protective cover extending posterior to the reward facing engagement surface and laterally to cover a portion of the rearward facing engagement surface (fig 1), wherein: 
the laterally extending portion of the protective cover further comprises at least two lateral extensions (31 and 32); and
the protective cover impedes accidental actuation of the device (since it covers a portion of the actuator); 
a latch mechanism 17 operable to lock the slidable insert in the exposed position (par 0066);
and a release mechanism 47 configured to unlock the latch mechanism (par 0067).
Regarding Claim 15, in Honda the at least two lateral extensions are spaced apart and adjacent to a first side and a second side of the reward facing engagement surface (fig 1).
Regarding Claim 16, in Honda the cover is a single integral piece with the housing (when attached thereto).
Regarding Claim 19, in Honda the at least two lateral extensions extend downwardly and at an angle from a lower surface of the protective cover (see annotated fig. 2 below).

    PNG
    media_image1.png
    583
    553
    media_image1.png
    Greyscale

Regarding Claim 20, in Honda the at least two lateral extensions act as a stop for the posterior activation mechanism (as far as it protrudes into groove 30).
Regarding Claim 21, in Honda the posterior activation mechanism extends through the posterior opening at an angle that is the same as the angle of the at least two lateral extensions (see annotated fig 2 below).

    PNG
    media_image2.png
    508
    518
    media_image2.png
    Greyscale
.
Honda lacks a biasing member biasing the slidable insert to the safe position (per claims 1 and 14), and the posterior activation mechanism extends at least 15 mm from the posterior opening to a reward facing engagement surface (claim 14). 
Di Stefano discloses a retractable safety cutter like the retractable cutter of Honda and discloses that the assembly includes a biasing member 25 for biasing a slidable insert thereof to the safe position (pg. 1 lies 5-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify   Honda by including a biasing member for biasing the slider into a safe position in order to allow the blade thereof to be automatically retracted into the housing upon actuation of a release mechanism by a user, as taught in Di Stefano.
Regarding the posterior activation mechanism extending at least 15 mm from the posterior opening to a reward facing engagement surface it would have been an obvious matter of design choice to make the longitudinal post of Honda extend at least 15 mm from the posterior opening, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding Claim 10, the Honda assembly as modified by Di Stefano discloses all the limitations of Claim 1 as discussed above.
Also, in Honda the housing provides a handle (since the housing may be hand held).
Modified Honda lacks the housing having a longitudinal length of at least 50 mm.
It would have been an obvious matter of design choice to make the Honda housing approximately 50 mm in length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding Claim 13, the Honda assembly as modified by Di Stefano discloses all the limitations of Claim 1 as discussed above.
Modified Honda lacks the latch mechanism is a hook and latch; and the release mechanism includes a protrusion configured to disengage the hook and latch.
Di Stefano discloses a retractable safety cutter like the retractable cutter of Honda and discloses that the assembly includes a latch mechanism 18 operable to lock the slidable insert in the exposed position (fig 2); and a release button (23/24) positioned on the housing and providing a surface 23for actuation thereof, the release button configured to unlock the latch mechanism when actuated (pg. 1 lines 100-113).
As noted above, Honda discloses a prior art retractable cutting device having all the recited structure, but which differs from the claimed device in that said device includes a latch mechanism that is not a hook and latch nor a release mechanism that includes a protrusion configured to disengage the hook and latch.
Di Stefano, as discussed above, discloses a prior art latch and release assembly, wherein the said assembly includes a hook and latch; and the release mechanism includes a protrusion configured to disengage the hook and latch. 
The substitution of one known element a spring based latch and release assembly for another a hook and latch type latch and release mechanism would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the hook and latch and protrusion based release assembly shown in Di Stefano for the spring biased latch assembly shown in Honda would have yielded predictable results, namely, a releasable latch assembly that releases a blade to be normally biased into a housing of a body.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Honda by replacing the spring based latch assembly of Honda with the hook and latch and protrusion release assembly of Di Stefano since the substitution of one known element for another yielding predictable results is known has been held to be an obvious modification, see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding Claim 17, the Honda assembly as modified by Di Stefano discloses all the limitations of Claim 1 as discussed above.
Also, in Honda the housing comprises two parts (12 and 13) that when assembled form the cavity.
Modified Honda lacks the parts being injection molded to one another.
Product-by-Process claim limitations are not limited to the manipulations of the recited steps, but only the structure implied by the steps. Thus, the patentability of a product does not depend on its method of production, and if a product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even if the prior art product was made by a different process. See MPEP 2113. In this case, if the parts of the assembly which form the housing are integrally connected to one another, then the product, no matter how it is formed, meets the claim.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of USPN 6254621, Shackelford. 
Di Stefano lacks the cutting blade being a number 10 or number 11 surgical blade.
Shackelford discloses a retractable blade knife  which has an elongate housing extending between an anterior end and a posterior end defining a sheath (as it variably covers blade) having an anterior opening and forming a cavity (space within the housing) configured to receive a slidable insert and the said blade when retracted; and includes said opening configured to accommodate a size 10 or 11 surgical blade (col. 5, 35-50) in order to accommodate many sizes of blades based on user preferences, col. 5 lines 30-40. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Di Stefano by replacing the elongated blade thereof with a blade of the type disclosed in Shackelford of size 10 or 11 surgical blade in order to accommodate several sizes of blades as taught by Shackelford.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 6032553, 20140059864, 20140041235, 20090235533, 20080141539, 6015419 disclose state of the art retractable blade instruments and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724